Citation Nr: 1750026	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The issue of entitlement to service connection for tinnitus has been raised by the record on multiple occasions, including in a May 2014 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to obtain an addendum medical opinion.  The Veteran underwent a VA audiological examination in May 2014, during which the examiner determined that the Veteran's pure tone threshold results were not valid for rating purposes.  However, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the 500 Hertz (Hz) to 4,000 Hz frequency range by history, but noted that he had non-organic hearing loss in both ears.  Additionally, the examiner opined that the Veteran's current hearing loss was not due to his military noise exposure because he had non-organic hearing loss, the current audiological results were not reliable, and the examiner could not review the Veteran's service treatment records.  The Board determines that this medical opinion is inadequate to adjudicate the Veteran's service connection claim for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Because the examiner was not able to review the Veteran's service treatment records, which are located in the Veteran's electronic claims file, the claim should be remanded for an addendum VA medical opinion regarding the etiology of the Veteran's current bilateral hearing loss.  

Furthermore, although the examiner determined that the Veteran's pure tone threshold results were not valid, the claims file shows that the Veteran's hearing acuity was evaluated in September 2012 and February 2017.  These evaluations show that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  VA treatment records also show that the Veteran was fitted with VA-issued hearing aids as early as October 2012.  Thus, the Veteran has a current disability.  Additionally, the Veteran's DD-214 and service treatment records show that he was exposed to acoustic trauma and noise due to his military occupational specialty (MOS).  Thus, in-service noise exposure is conceded.  As a result, on remand, the examiner should only provide an opinion regarding the causal relationship between the Veteran's current bilateral hearing loss and his active duty service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the May 2014 VA examiner and request that she re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for bilateral hearing loss.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA audiological examination to assist in determining the nature and etiology of his current hearing loss symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the May 2014 VA audiological examination report, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss was manifested in service or within one year of separation from active duty service.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by or is otherwise related to the Veteran's active duty service.  

In making these determinations, the examiner must take as fact that the Veteran currently has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2017); see also VBMS entry with document type "CAPRI," received 04/07/2017, at page 1.  Additionally, the examiner must take as fact that the Veteran was exposed to acoustic trauma and noise in service due to his military occupational specialty (MOS) of aircraft hydraulic mechanic.  See VBMS entry with document type "Certificate of Release or Discharge From Active Duty," received 02/22/2012, at page 1; VBMS entry with document type "VA 21-2507a Request for Physical Examination," received 05/06/2014, at page 2. 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for bilateral hearing loss disability in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

